DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to Amendments and Remarks filed on 09/28/2021.
Claims 1, 3-6, 8-15, and 17-23 are currently pending and considered below.

Response to Amendment

Applicant’s arguments and amendments, see Remarks/Amendments, filed 09/28/2021, with respect to the rejection of claims 1, 3-6, 8-15, and 17-23 under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 1, 3-6, 8-15, and 17-23 under 35 USC §103 has been withdrawn.

Allowable Subject Matter

Claims 1, 3-6, 8-15, and 17-23 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Osterhout (US 2012/0206322), Ramer (US 2011/0258049), Lapstun (US 20110018903), and Chesnut (US 2010/0185529) disclosing:
Osterhout (2012/0206322) disclosing AR glasses with event and sensor input triggered user action capture.
Ramer (2011/0258049) disclosing an integrated advertising system.
Lapstun (2011/0018903) disclosing an AR device for presenting virtual imagery registered to a viewed surface.
Chesnut (2010/0185529) disclosing an AR devices for designing environments and buying and selling goods.
The prior art of record, however, does not teach at least these elements of the independent claims:
detecting, with the one or more processors, a real-world product and a location of the real-world product in the POV image data;
determining, with the one or more processors, a value for an advertisement associated with the real-world product;
selecting, with the one or more processors, the advertisement for display based on the value;
determining, with the one or more processors, a location for displaying the selected advertisement on the real-world product based on the detected location of the real-world product in the POV image data; and
outputting, with the one or more processors, to the AR display device, the selected advertisement and instructions to display the selected advertisement at the determined location
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682